To vacate order quashing writ of garnishment.
Granted May 11, 1892, with costs.
The circuit judge quashed the writ on the ground that the affidavit for the writ did not sufficiently describe the court in which the decree on which the suit is brought was obtained. The *42affidavit alleged that affiant is complainant in' a case commenced, etc., and “that the same is a personal action arising upon a decree in chancery in an action for divorce, in which deponent was complainant and the said defendant was defendant, in favor of complainant.”